DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 03/22/2021.
Claims 1, 3, 5, 10, 12 a14 and 19 have been amended.
Claims 3 and 12 rejections under 35 U.S.C. 112(b) are withdrawn as they have been amended.
Claims 5 and 14 objections are withdrawn as they have been amended.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant argues in its Remarks pages 12-13 that for claims 1, 10 and 19, Yamada 
discloses when PDCP duplication is deactivated, the two logical channels corresponding to the DRB will no longer be restricted by the serving cell, but may transmit data over all of the serving cells (paragraph 0005 and 0056). To the contrary, the claimed duplication deactivated cell restriction configuration indicates a second cell restriction of allowed serving cells for the at least one logical channel when packet data convergence protocol duplication is deactivated. Consequently, Babaei and Yamada discloses the opposite of the claimed element. 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0368132, hereinafter “Babaei”) in view of Yamada et al. (WO 2020/024847, hereinafter “Yamada”).  
For claims 1 and 10, Babaei discloses A method in a user equipment, the method comprising: 
receiving, at the user equipment when at least one data radio bearer is configured with packet data convergence protocol duplication (A wireless device may receive configuration parameters comprising a parameter indicating that uplink duplication is configured for a bearer. In an example, the uplink duplication may be uplink PDCP packet duplication; see par. 0253 and Figs. 25 and 26), a duplication deactivated cell restriction configuration the user equipment shall apply for at least one logical channel of a data radio bearer for which packet data convergence protocol duplication is deactivated (the configuration parameters for the bearer may comprise the parameter. The bearer may correspond to a first logical channel and a second logical channel. One or more first buffers associated with the first logical channel may comprise the original PDCP packets of the bearer. The second RLC entity may handle transmission of duplicate PDCP packets of the bearer. One or more second buffers associated with the second logical channel may comprise the duplicate PDCP packets of the bearer. The configuration parameters may indicate first mapping restrictions of the first logical channel to at least one first cell; see par. 0253 and Figs. 25 and 26), and 
applying the duplication deactivated cell restriction configuration the user equipment shall apply for the at least one logical channel of a data radio bearer for which packet data convergence protocol duplication is deactivated (The wireless device may apply mapping restrictions to the logical channel so that data from the logical channel may be transmitted via one or more cells in a plurality of cells. In an example, the data from the logical channel may not be transmitted via other cells than the one or more cells in the plurality of cell; see par. 0251, 0253 and Figs. 24 and 25).
where the data radio bearer for which duplication is deactivated comprises a data radio bearer of the at least one data radio bearer configured with packet data convergence protocol duplication (When PDCP duplication is deactivated, the two logical channels corresponding to the DRB will no longer use their configured and allowed serving cells for data transmission, but are allowed to transmit data on all serving cells. This service cell restriction has been lifted. For those DRBs configured with PDCP duplication, in order to more flexibly control the activation and deactivation of PDCP duplication and the activation and deactivation of serving cell restriction, embodiments 1-4 provide solutions; see Yamada par. 0056-0057). 
Babaei does not explicitly disclose where activated packet data convergence protocol duplication includes a first cell restriction of allowed serving cells for the at least one logical channel of the data radio bearer, and where the duplication deactivated cell restriction configuration indicates a second cell restriction of allowed serving cells for the at least one logical channel of the data radio bearer when packet data convergence protocol duplication is deactivated. Yamada discloses where activated packet data convergence protocol duplication includes a first cell restriction of allowed serving cells for the at least one logical channel of the data radio bearer (the UE receives configuration information related to the DRB. In the  configuration information, for each logical channel associated with the DRB, first indication information and second indication information are included, where the first indication information indicates that the serving cell that is allowed to use when the PDCP duplication and where the duplication deactivated cell restriction configuration indicates a second cell restriction of allowed serving cells for the at least one logical channel of the data radio bearer when packet data convergence protocol duplication is deactivated (and the second indication information indicates the serving cell that is allowed to use when the PDCP duplication function is deactivated… Therefore, according to the above access control method, the activation and deactivation of PDCP duplication and the activation and deactivation of serving cell restriction can be flexibly controlled; see Yamada par. 0076-0081).
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yamada's arrangement in Babaei's invention to provide an access control method and user equipment in a user equipment that can flexibly control the activation and deactivation of PDCP duplication and the activation and deactivation of serving cell restriction (see Yamada par. 0008). Examiner’s note: please refer to Yamada citations in the translated version from Patentcope Wipo website and included as NPL.
Specifically for claim 10, Babaei discloses An apparatus (FIG. 4 is an example block diagram of a base station 401 and a wireless device 406; see par. 0145 and Fig. 4) comprising: a transceiver (According to some of the various aspects of embodiments, transceiver(s) may be employed; see par. 0145 and Fig. 4); and a controller (processor 408, Fig. 4).
For claims 2 and 11, Babaei discloses The method according to claim 1, further comprising determining packet data convergence protocol duplication has been deactivated for the at least one logical channel of the data radio bearer for which packet data convergence protocol duplication is deactivated (the control element may comprise one or 
wherein applying comprises applying the duplication deactivated cell restriction configuration in response to determining packet data convergence protocol duplication has been deactivated (if the control element indicates deactivation of the duplication for the bearer ( e.g., if a field corresponding to the bearer in the one or more fields of the control element has a value of one), the wireless device may lift the first mapping restrictions to the first logical channel and the second mapping restrictions to the second logical channel; see par. 0254 and Fig. 25).
For claims 3 and 12, Babaei discloses The method according to claim 1, further comprising receiving a duplication deactivation signal that indicates deactivation of packet data convergence protocol duplication of the data radio bearer (the gNB may indicate the UE to tum on/off the duplication function (e.g., using RRC and/or physical layer and/or MAC layer signaling). In an example, for a radio bearer with packet duplicate function, enabling/disabling packet duplication function may be dynamically controlled; see par. 0207), 
wherein applying comprises applying the duplication deactivated cell restriction configuration in response to receiving the duplication deactivation signal that indicates packet data convergence protocol duplication has been deactivated (the one or more messages may comprise configuration parameters for a plurality of data radio bearers (DRBs) and/or signaling radio bearers (SRBs ). In an example, the configuration parameters for DRBs/SRBs may configure PDCP packet duplication with carrier aggregation for a DRB/SRB. In 
For claims 4 and 13, Babaei discloses The method according to claim 1, further comprising: 
receiving a second cell restriction configuration the user equipment shall apply for at least one logical channel of at least one data radio bearer for which packet data convergence protocol duplication is not configured (The configuration parameters may indicate second mapping restrictions of the second logical channel to at least one second cell. In an example, configuration parameters of the second logical channel may indicate the second mapping restriction. In an example, the configuration parameters of the second logical channel may indicate the at least one second cell (e.g., cell ID of the at least one second cell); see par. 0253), and 
applying the second cell restriction configuration the user equipment shall apply for at least one logical channel of at least one data radio bearer for which packet data convergence protocol duplication is not configured (the wireless device may apply the first mapping restrictions to the first logical channel and the second mapping restrictions to the second logical channel; see par. 0254).
For claims 5 and 14, Babaei discloses The method according to claim 1, further comprising: 
receiving a second cell restriction configuration the user equipment shall apply for at least one logical channel of a data radio bearer for which packet data convergence protocol duplication is activated (in response to starting and/or activating PDCP duplication for the radio ); and 
applying the second cell restriction configuration the user equipment shall apply for at least one logical channel of a data radio bearer for which packet data convergence protocol duplication activated (may start applying the mapping restriction for the first logical channel (e.g., mapping of the first logical channel to the at least one first cell/carrier) and the second logical channel (e.g., mapping of the second logical channel to the at least one second cell/carrier) in response to performing the logical channel prioritization (LCP) procedure; see par. 0247).
For claims 6 and 15, Babaei discloses The method according to claim 1, wherein receiving the duplication deactivated cell restriction configuration comprises receiving a duplication deactivated cell restriction information element in an radio resource control configuration message, where the duplication deactivated cell restriction information element configures the duplication deactivated cell restriction configuration the user equipment shall apply for the at least one logical channel of the data radio bearer for which packet data convergence protocol duplication is deactivated (in response to stopping and/or deactivating PDCP duplication for the radio bearer (e.g., stopping/deactivating using MAC CE and/or RRC reconfiguration and/or alike), the mapping restriction for the first logical channel (e.g., mapping of the first logical channel to the at least one first cell/carrier) may stop ( e.g., may no longer be applied and/or the mapping restriction may not be used in performing the 
For claims 7 and 16, Babaei discloses The method according to claim 6, wherein the radio resource control configuration message includes a second cell restriction information element that configures a second cell restriction configuration the user equipment shall apply for at least one logical channel of a data radio bearer for which packet data convergence protocol duplication is activated (in response to stopping and/or deactivating PDCP duplication for the radio bearer (e.g., stopping/deactivating using MAC CE and/or RRC reconfiguration and/or alike), the mapping restriction for the first logical channel (e.g., mapping of the first logical channel to the at least one first cell/carrier) may stop (e.g., may no longer be applied and/or the mapping restriction may not be used in performing the logical channel prioritization procedure). In an example, in response to stopping and/or deactivating the PDCP duplication for the radio bearer, the second logical channel may be dismantled/deactivated; see par. 0249).
For claims 8 and 17, Babaei does not explicitly disclose The method according to claim 7, wherein the duplication deactivated cell restriction information element comprises a first allowedServingCells information element, and wherein the second cell restriction information element comprises a second allowedServingCells information element. Yamada discloses The method according to claim 7, wherein the duplication deactivated cell restriction information element comprises a first allowedServingCells information element (The cell allowedServingCells indicates the serving cell that the logical channel is allowed to use, which is represented by a list of sequence numbers of the serving cell. Once the logical channel is and wherein the second cell restriction information element comprises a second allowedServingCells information element (For example, the serving cell allowed to use the logical channel is Cell-1, and the logical channel has data to be sent, then when there is an uplink grant (UL grant), the MAClayer first determines which serving cell the UL grant belongs to, if it belongs to the serving cell Cell-2, then the data on the logical channel will not be sent; if it belongs to the serving cell Cell-1, then the data on the logical channel can be sent through this uplink authorization. This process is implemented in a logical channel priority (logical channelpriority, LCP) process; see Yamada par. 0048). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yamada's arrangement in Babaei's invention to provide an access control method and user equipment in a user equipment that can flexibly control the activation and deactivation of PDCP duplication and the activation and deactivation of serving cell restriction (see Yamada par. 0008).
For claims 9 and 18, Babaei discloses The method according to claim 7, further comprising: 
receiving a duplication activation signal that indicates activation of packet data convergence protocol duplication of a data radio bearer of the at least one data radio bearer that is configured with the packet data convergence protocol duplication (the gNB may indicate the UE to tum on/off the duplication function (e.g., using RRC and/or physical layer and 
applying, in response to receiving the duplication activation signal, the second cell restriction configuration the user equipment shall apply for at least one logical channel of a data radio bearer for which packet data convergence protocol duplication is activated (the one or more messages may comprise configuration parameters for a plurality of data radio bearers (DRBs) and/or signaling radio bearers (SRBs). In an example, the configuration parameters for DRBs/SRBs may configure PDCP packet duplication with carrier aggregation for a DRB/SRB. In an example, the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling (e.g., PDCCH like signaling, MAC CE, etc.); see par. 0223).
For claim 19, Babaei discloses A method in a user equipment, the method comprising: 
receiving, at the user equipment when at least one data radio bearer is configured with packet data convergence protocol duplication, a duplication deactivated cell restriction information element in a radio resource control configuration message (in response to stopping and/or deactivating PDCP duplication for the radio bearer (e.g., stopping/deactivating using MAC CE and/or RRC reconfiguration and/or alike), the mapping restriction for the first logical channel (e.g., mapping of the first logical channel to the at least one first cell/carrier) may stop ( e.g., may no longer be applied and/or the mapping restriction may not be used in performing the logical channel prioritization procedure). In an example, in response to stopping 
where the duplication deactivated cell restriction information element configures a duplication deactivated cell restriction configuration the user equipment shall apply for the at least one logical channel of the data radio bearer for which packet data convergence protocol duplication is deactivated (the configuration parameters for the bearer may comprise the parameter. The bearer may correspond to a first logical channel and a second logical channel. One or more first buffers associated with the first logical channel may comprise the original PDCP packets of the bearer. The second RLC entity may handle transmission of duplicate PDCP packets of the bearer. One or more second buffers associated with the second logical channel may comprise the duplicate PDCP packets of the bearer. The configuration parameters may indicate first mapping restrictions of the first logical channel to at least one first cell; see par. 0253 and Figs. 25 and 26), and 
receiving a duplication deactivation signal that indicates deactivation of packet data convergence protocol duplication of the data radio bearer (the gNB may indicate the UE to tum on/off the duplication function (e.g., using RRC and/or physical layer and/or MAC layer signaling). In an example, for a radio bearer with packet duplicate function, enabling/disabling packet duplication function may be dynamically controlled; see par. 0207); and 
applying the duplication deactivated cell restriction configuration in response to receiving the duplication activation signal that indicates packet data convergence protocol duplication has been deactivated (the one or more messages may comprise configuration 
Babaei does not explicitly disclose where activated packet data convergence protocol duplication includes a first cell restriction of allowed serving cells for the at least one logical channel of the data radio bearer, and where the duplication deactivated cell restriction configuration indicates a second cell restriction of allowed serving cells for the at least one logical channel of the data radio bearer when packet data convergence protocol duplication is deactivated. Yamada discloses where activated packet data convergence protocol duplication includes a first cell restriction of allowed serving cells for the at least one logical channel of the data radio bearer (the UE receives configuration information related to the DRB. In the  configuration information, for each logical channel associated with the DRB, first indication information and second indication information are included, where the first indication information indicates that the serving cell that is allowed to use when the PDCP duplication function is activated; see Yamada par. 0076-0081), and where the duplication deactivated cell restriction configuration indicates a second cell restriction of allowed serving cells for the at least one logical channel of the data radio bearer when packet data convergence protocol duplication is deactivated (and the second indication information indicates the serving cell that is allowed to use when the PDCP duplication function is deactivated… Therefore, according to the above access control method, the activation and deactivation of PDCP duplication and the 
Babaei does not explicitly disclose where the data radio bearer for which duplication is deactivated comprises a data radio bearer of the at least one data radio bearer configured with packet data convergence protocol duplication. Yamada discloses where the data radio bearer for which duplication is deactivated comprises a data radio bearer of the at least one data radio bearer configured with packet data convergence protocol duplication (When PDCP duplication is deactivated, the two logical channels corresponding to the DRB will no longer use their configured and allowed serving cells for data transmission, but are allowed to transmit data on all serving cells. This service cell restriction has been lifted. For those DRBs configured with PDCP duplication, in order to more flexibly control the activation and deactivation of PDCP duplication and the activation and deactivation of serving cell restriction, embodiments 1-4 provide solutions; see Yamada par. 0056-0057). 
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yamada's arrangement in Babaei's invention to provide an access control method and user equipment in a user equipment that can flexibly control the activation and deactivation of PDCP duplication and the activation and deactivation of serving cell restriction (see Yamada par. 0008). Examiner’s note: please refer to Yamada citations in the translated version from Patentcope Wipo website and included as NPL.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al. (US 2019/0053325);
- Kim et al. (US 2019/0253926).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAE S LEE/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415